Norval, J.
This is a proceeding in error to reverse the ruling of the district court sustaining the defendant’s motion to quash the service of the summons. The transcript fails to show that a final judgment has been entered in the court below. The case is ruled by Persinger v. Tinkel, ante, p. 5. It was there held,that the court would not review an order of the district court quashing the service of a summons until after the final disposition of the action, for the reason that such ruling is not a final order. The petition in error is
Dismissed.
The other judges concur.